Opinion issued August 16, 2019




                                          In The

                                   Court of Appeals
                                         For The

                              First District of Texas
                                 ————————————
                                  NO. 01-19-00526-CV
                                ———————————
                 IN RE BUENA VISTA LANDSCAPES LLC, Relator



                Original Proceeding on Petition for Writ of Mandamus


                              MEMORANDUM OPINION

          Relator Buena Vista Landscapes LLC filed a petition for writ of mandamus

seeking to compel the trial court to withdraw its order granting partial summary

judgment in favor of real party in interest Maverick Tube Corporation.1 We deny

relief.



1
          The underlying case is Maverick Tube Corporation v. Buena Vista Landscapes LLC,
          cause number 2016-34915, pending in the 133rd District Court of Harris County,
          Texas, the Honorable Jaclanel McFarland presiding.
        Mandamus is an extraordinary remedy that is available only when the relator

demonstrates that the trial court abused its discretion and there is no adequate remedy

by appeal. See In re Ford Motor Co., 165 S.W.3d 315, 317 (Tex. 2005) (orig.

proceeding); In re Prudential Ins. Co., 148 S.W.3d 124, 135 (Tex. 2004) (orig.

proceeding). Relator has not demonstrated that its remedy by appeal is inadequate.

        Accordingly, we deny the petition. Any pending motions are dismissed as

moot.

                                   PER CURIAM
Panel consists of Justices Kelly, Hightower, and Countiss.




                                          2